DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The complete subject matter of claims 1, 3, and 30 has not been added to independent claims 1, 11, and 28. The prosecution history in all of applicant’s applications 16710509, 15478401, 14/467932, 13/942253, 13/366053, 12/499731, and 11/142136 clearly shows that the examiner found the following limitation allowable: the processor included in the motor controller coupled to a memory unit, and in said memory a “proper” direction of rotation determined by the processor is stored during an initial power-up of the motor, wherein the processor controls rotation of the rotor in the “proper” direction during subsequent operation of said motor. Therefore, claims 1, 11, and 28 need to be amended to include the entire limitation of canceled claims 1, 13, and 30 in order to place the pending claims in condition for allowance.
Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive. As described above, independent claims 1, 11, and 28 in their current form do not include all the limitations of objected canceled claims 1, 13, and 30. Applicant’s only argument in the most recent response (6/24/22) states that the pending claims are allowable based on the addition of the limitations of claims 1, 13, and 30 into the independent claims 1, 11, and 28. The examiner will maintain the art rejection and double-patenting rejection as presented in the Non-Final Office Action dated 3/28/22 and will make said rejections final based on the amendment and remarks filed on 6/24/22.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claim(s) 1-2, 10-12, 21, 28, 29, and 31 s/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent 6215261 as well as US Patent 5986419 as well as US Patent 5796194 as well as US Patent 5198733.
The detailed rejections and arguments made by the examiner to justify the use of the US Patent documents listed above to reject the original invention presented in each of applications 15/478401, 14/467932, 13/942253, 12/499731, 11/142136, and 11/142136 can be found in the prosecution of said cases.

6.	Claim(s) 22-27 and 32-33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Becerra (US Patent 6215261), of record.
Claims 22, 25, and 32, Becerra further teaches a  microcontroller 108 for translating the information outputted by a system controller 106 (including a register and a register controller, see for example the description given in col. 6 lines 19-26), wherein the translated information outputted by microcontroller 102 is sent to motor controller 100 which also receives other signals as described in fig. 2A.
Claims 23-24, 26-27, and 33, Becerra describes PWM circuit 208C for selecting a desired frequency/speed as described in fig. 2A and corresponding description.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

8.	Claims 1-2, 10-12, 21-29, and 31-33 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-14 of U.S. Patent No. 10,516,355, 1-18 of U.S. Patent 9,634,594, 1-20 of U.S. Patent No. 8,847,526, 1-15 of U.S. Patent No. 8487562, 1-19 of U.S. Patent No. 8,111,029, and 1-10 of U.S. Patent 7,573,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are a broader version of the already patented claims. All the claims (patented and new claims) are directed to the same control system/method for determining the direction of rotation of a motor.




Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846